ORDER
The above-entitled matter comes before this court upon the stipulation of the parties which provides as follows:
WHEREAS, respondent has concluded it is in his best interests to enter into this stipulation,
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the undersigned as follows:
1.Respondent understands he has certain rights to have charges of unprofessional conduct against him heard by a Lawyers Professional Responsibility Board Panel prior to the filing of a petition for disciplinary action, as set forth in the Rules on Lawyers Professional Responsibility, (RLPR). Pursuant to Rule 10(a), RLPR, the parties agree to dispense with panel proceedings under Rule 9, RLPR, and respondent agrees to the immediate filing of a petition for disciplinary action, hereinafter “petition,” in the Minnesota Supreme Court.
2. Respondent understands that upon the filing of this stipulation and the petition this matter will be of public record.
3. Respondent hereby admits service of the petition.
4. Respondent understands that he has the right under the RLPR to have oral argument before the supreme court on the question of immediate suspension from the practice of law. Respondent waives his right to contest his immediate suspension by entering into this stipulation, and agrees that the supreme court may, immediately upon filing of this stipulation and without further proceedings, enter its order suspending respondent from the practice of law pending final determination of disciplinary proceedings herein.
5. Except as otherwise provided herein, respondent expressly preserves each and every other right granted to him under the RLPR to contest the allegations of the petition and nothing herein shall be construed as an admission by respondent of any allegation contained in said petition.
6. Respondent understands and agrees that the Director reserves the right to recommend the imposition of any sanction, either to a referee appointed by the court or to the court itself, or both, upon the conclusion of disciplinary proceedings herein. Respondent also understands that pursuant to Rule 10(d), RLPR, the. Director at any time may amend the petition to include additional charges based upon conduct committed before or after the petition is filed.
7. Upon an order of immediate suspension by the court, respondent shall fully comply with Rules 26 and 27, RLPR.
8. Respondent has been and continues to be advised by the undersigned legal counsel in these proceedings. This stipulation is entered into by respondent freely and voluntarily without any coercion or duress and with no commitment *637on the part of any court, board, committee or other persons concerning his right to practice law in Minnesota. Respondent understands that this stipulation is an agreement between the parties and a recommendation to the court, but that the court is free to accept, reject or modify the terms of the stipulation or to enter its own order without regard to the stipulation.
9. Respondent hereby acknowledges receipt of copies of this stipulation and the proposed order for immediate suspension.
Based upon the records, files and proceedings herein, and the stipulation of the parties,
IT IS HEREBY ORDERED that respondent James B. McCreary is hereby suspended from the practice of law in the State of Minnesota from and after the date of this order pending final determination of disciplinary proceedings herein subject to the condition that respondent shall fully comply with Minn.R.Law.Prof.Resp. 26 and 27.